Exhibit 10.1

THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

This Third Amendment to Loan and Security Agreement (the “Amendment”), is
entered into as of February 29, 2016, by and between PACIFIC WESTERN BANK, a
California state chartered bank (“Bank”), and EVOKE PHARMA, INC. (“Borrower”).

RECITALS

Borrower and Bank (as successor in interest by merger to Square 1 Bank) are
parties to that certain Loan and Security Agreement dated as of May 28, 2014 (as
amended from time to time, the “Agreement”). The parties desire to amend the
Agreement in accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1)

Section 6.7 of the Agreement is hereby amended and restated, as follows:

6.7Financial Covenants.  Borrower shall maintain the following financial ratios
and covenants:

 

(a)Phase III Results.  On or before September 30, 2016, Borrower shall receive
positive (as reasonably determined based on similarly situated companies
completing Phase III trials) results from its EVK-001 Phase III trial
(METO-IN-003).  

 

(b)Remaining Months Cash.  At all times: (1) prior to Borrower’s achievement of
the milestone set forth in Section 6.7(a) above, before Borrower’s Remaining
Months Cash drops below 4.00 to 1.00 at any time, Borrower shall have delivered
to Bank either (i) documents (such as a Securities and Exchange Commission
filing) evidencing a forthcoming financing, or (ii) a signed and accepted letter
of intent with a strategic partner (each of clause (i) and (ii), a “Financing
Event”), in each case providing for additional financing in an amount acceptable
to Bank; and (2) after Borrower achieves the milestone set forth in Section
6.7(a) above, before Borrower’s Remaining Months Cash drops below 3.00 to 1.00
at any time, Borrower shall have delivered to Bank the document(s) specified in
the foregoing clauses (i) or (ii), in each case providing for additional
financing in an amount acceptable to Bank.  Any such Financing Event required
herein shall occur within 60 days after Bank receives the documents required by
clause (i) or (ii), as applicable.  

 

2)

Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Bank under the Agreement, as in effect prior to the date hereof.  Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

3)

Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment

Evoke Pharma, Inc.  – 3rd Amendment to LSA

--------------------------------------------------------------------------------

Exhibit 10.1

(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date).

4)

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

5)

As a condition to the effectiveness of this Amendment, Bank shall have received,
in form and substance satisfactory to Bank, the following:

 

a)

this Amendment, duly executed by Borrower;

 

b)

payment of a $1,000 facility fee, which may be debited from any of Borrower’s
accounts;

 

c)

payment for all Bank Expenses incurred through the date of this Amendment,
including Bank’s expenses in the documentation of this Amendment, which may be
debited from any of Borrower's accounts; and

 

d)

such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

 

 

[Signature Page Follows]




Evoke Pharma, Inc.  – 3rd Amendment to LSA

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

EVOKE PHARMA, INC.

PACIFIC WESTERN Bank

 

 

 

 

By:

/s/ David A. Gonyer

By:

/s/ Patrick Cahill

Name:

David A. Gonyer

Name:

Patrick Cahill

Its:

President and CEO

Its:

VP

 

 

 

 

 

 

 

 

[Signature Page to the Third Amendment to Loan and Security Agreement]

Evoke Pharma, Inc.  – 3rd Amendment to LSA